Citation Nr: 1110636	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-26 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2011 in Washington, D.C.; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for service connection for a back condition.

As an initial matter, the Board notes that since the RO issued the most recent statement of the case in April 2009, additional relevant evidence has been associated with the claims file, to include updated VA treatment records dated through May 2010.  However, no waiver of initial RO review has been submitted; therefore, on remand, the RO/AMC must consider this new evidence in the first instance with respect to the claim on appeal.  See 38 C.F.R. § 20.1304 (2010).

The Board further notes that it has been shown that the Veteran's service records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran contends that he injured his back during service while performing his duties as a cannoneer in Korea.  Specifically, the Veteran stated that he was the "Chief of Section" while training a group of approximately four Korean soldiers how to operate a 155 Howitzer.  The Veteran stated that it usually took six men to reposition this weapon, however, during spring 1955, he and the four Korean soldiers were repositioning the barrel.  The Veteran stated that due to language barriers or a miscommunication, the four Korean Soldiers let the weapon go causing the Veteran to be dragged to the ground due to the weight of the weapon.  The Veteran stated that he awoke on the ground with pain in his back.  The Veteran stated that he was carried to his Sergeant's tent and a battery medic gave him some APCs.  The Veteran stated that his Sergeant denied his request to see a doctor, however, upon awaking with back pain the following day, he was given a pass to see a doctor and he was examined.  The Veteran stated that he cannot remember what the doctor diagnosed him with, but he stated the doctor put him on light duty for a few weeks and gave him injections in his buttocks and arm.  The Veteran testified that he thought the injection consisted of amoxicillin.  

Post service, the Veteran stated that in January 1956 he sought treatment from a private doctor in North Carolina for back pain.  The Veteran stated that his private doctor told him to get in touch with the VA.  The Veteran stated that when he called his local VA to set up medical treatment for his back condition, he was told that he needed his service records.  The Veteran stated that he attempted obtain his service records from the VA in Washington, D.C. on a few occasions but he never did received them.  Consequently, the Veteran stated that he has sought private treatment for his back condition intermittently since service, however he testified that such records are no longer available.  

The Veteran's post-service private treatment records indicate that in 1990 he was diagnosed with cervical spine degenerative disc disease.  On that occasion, the Veteran himself denied receiving any trauma to his cervical spine.  

The first post-service treatment record associated with the claims file pertaining to a low back condition is a November 2001 private treatment record which indicated that the Veteran had chronic low back pain.  

In July 2004, a private treatment record further indicates that the Veteran complained of dull pain shooting from his groin to his back.  On that occasion, the private physician noted he began treating the Veteran 9 years ago for cranial neuritis which had since resolved.  The physician further noted that the Veteran has cervical spine disease.  However, the physician noted that the Veteran's complaints of flank and groin pain were new to him, however he further noted that the Veteran stated that he has had this pain for years and attributed its etiology to holding up a gun during military service.  

In June 2007, a statement from a VA physician noted the in-service back injury, as described by the Veteran, and the physician opined that there is at least a fifty-fifty chance that the pain the Veteran is experiencing today is related to his military back injury.  The Board notes, however, that this statement does not indicate that the Veteran's claims file was reviewed prior to rendering the opinion, nor does it give any supporting rationale for the opinion rendered.

Consequently, in light of the evidence above, the Board finds that the Veteran should be afforded a VA examination in order to obtain a medical opinion as to whether the Veteran's current back condition is related to the in-service event as described by the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In February 2009, an informal conference was held at the Baltimore RO.  On that occasion, the DRO agreed to request the Veteran's personnel records and morning reports from Chung Kok Nee prior to issuing the Statement of the Case (SOC).  Accordingly, on February 4, 2009, the RO requested such records.  The response to the RO's request indicated that the Veteran's personnel records were fire-related.  
In January 2010, the Veteran testified at a hearing at the Board of Veterans' Appeals in Washington, D.C.  On that occasion, he testified that he continued to see a private physician for treatment of his back condition, in addition to the VAMC in Washington, D.C.  As such, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain ongoing treatment records from the Veteran's private physician, as well as from the VA Medical Center in Washington, D.C. dating since May 2010. 

2. After the development requested above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination by a physician to determine the nature and extent of his current low back condition. The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current low back condition was caused by the reported in service injury or is otherwise related to his period of military duty.  A rationale for all opinions expressed should be provided.

3. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



